Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 07/16/2021, which has
been entered and made of record.  Claim 1, 10 and 14-15 are amended. Claim 1-12, 14-15 are pending in the application.
		
Response to Arguments
Applicant’s amendments changed the scope of the claims. Applicant’s arguments are based on the amended limitations. Applicant’s arguments with respect the art rejection have been considered but are moot in view of new ground of rejections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-3, 5, 6, 9, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith (Klingensmith et al., CHISEL: Real Time Large Scale 3D Reconstruction Onboard a Mobile Device using Spatially-Hashed Signed Distance Fields) in view of Jones (Jones, Distance Field Compression) and further in view of Schpok (US 2014/0232717 A1).
Regarding claim 1, Klingensmith discloses An image processing method (Klingensmith, Fig. 2, showing the CHISEL system diagram by taking images and reconstructing mesh geometry for display, p. 4, col. 1, 2nd para., disclosing a realtime house-scale TSDF 3D reconstruction system (called CHISEL) for mobile devices) comprising: 
generating an initial representation of a three-dimensional environment using a three-dimensional array of elements having a first spatial resolution with respect to the three-dimensional environment (Klingensmith, p. 3, col. 1, Sec. I., 3rd para., disclosing scanning the scene around the building to generate a 3D scan, FIG. 1, showing scanning an entire office building and reconstructed apartment scene at a voxel resolution of 2cm, indicating the 3D scan can correspond to an initial representation of a three-dimensional environment using the voxel data as a three-dimensional array of elements having a first spatial resolution with respect to the three-dimensional environment);  
generating a distance field, DF, representation from the initial representation, the DF representation comprising a three-dimensional array of distance values having a second spatial resolution with respect to the three-dimensional environment (Klingensmith, p. 5, col. st para., disclosing model the world as a volumetric signed distance field, the zero isocontour encodes the surfaces of the scene, 2nd para., disclosing using the Truncated Signed Distance Field (TSDF) where the distance field only encodes points within the truncation distance, indicating the TSDF can correspond to the distance field DF representation from the initial data scan as the initial representation, the TSDF as the DF representation comprising a three-dimensional array of distance values having a second spatial resolution with respect to the three-dimensional environment because it only encodes points within the truncation distance to the surfaces of the scene instead of the entire 3D environment).
However, Klingensmith does not expressly disclose applying a data compression process to the DF representation to generate a data-compressed DF representation. 
On the other hand, Jones discloses applying a data compression process to the DF representation to generate a data-compressed DF representation (Jones, p. 2, col. 1, Sec. 2, 1st para., disclosing compression of distance fields including lossless compression and lossy techniques, p. 3, col. 1, Sec. 1, 1st para., disclosing the lossless method based on Vector Distance Transform, p. 4, col. 2, 1st para., disclosing the algorithm for compressing the distance field, indicating a compression method disclosed in Jones can correspond to a data compression process being applied to the distance fields as the DF representation to generate a data-compressed DF representation). 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Klingensmith with Jones to compress the distance fields. The suggestion/motivation would have been to provide distance field compression to be both memory and time efficient, as suggested by Jones (see Jones, p. 5, col. 2, 1st para.).

wherein the first spatial resolution is a measure of a distance between adjacent points in the three dimensional array of elements, ([0034], “At (202), a plurality of voxels are constructed for a three-dimensional space associated with the scene 100. The plurality of voxels can be associated with distance values for one or more signed distance fields used to merge the camera-based model 112 and the range sensor-based model 114. The plurality of voxels can be constructed as a voxel grid associated with a specified resolution. As the resolution of the voxel grid increases, the spacing between the voxels in the voxel grid can become smaller. In one embodiment, the voxel grid can have a resolution associated with the resolution of the range sensor-based model 114.”) and 
wherein the second spatial resolution is a measure of a distance between adjacent points in the three-dimensional array of distance values. ([0034], “At (202), a plurality of voxels are constructed for a three-dimensional space associated with the scene 100. The plurality of voxels can be associated with distance values for one or more signed distance fields used to merge the camera-based model 112 and the range sensor-based model 114. The plurality of voxels can be constructed as a voxel grid associated with a specified resolution. As the resolution of the voxel grid increases, the spacing between the voxels in the voxel grid can become smaller. In one embodiment, the voxel grid can have a resolution associated with the resolution of the range sensor-based model 114. This can provide for sampling of the typically lower resolution camera-based model 112 at the resolution associated with the range sensor-based model 114, reducing anomalies caused by the disparate resolutions of the camera-based model 112 and the range sensor-based model 114.”)

Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to have incorporated the specific teachings of Schpok to the image processing method of Klingensmith in view of Jones to reducing anomalies caused by the disparate resolutions (Schpok, [0034]). 
 
Regarding claim 2, Klingensmith in view of Jones and Schpok discloses the method of claim 1, in which the second spatial resolution is a lower resolution than the first spatial resolution (Klingensmith, p. 5, col. 2, Sec. B, 1st para., disclosing model the world as a volumetric signed distance field, the zero isocontour encodes the surfaces of the scene, 2nd para., disclosing using the Truncated Signed Distance Field (TSDF) where the distance field only encodes points within the truncation distance, indicating the TSDF can correspond to the distance field DF representation from the initial data scan as the initial representation, the TSDF as the DF representation comprising a three-dimensional array of distance values having a second spatial resolution with respect to the three-dimensional environment because it only encodes points within the truncation distance to the surfaces of the scene instead of the entire 3D environment, and the resolution of the DF representation as the second spatial resolution is lower than the scan data resolution as the first spatial resolution). 
 
 claim 3, Klingensmith in view of Jones and Schpok discloses the method of claim 1, in which the data compression process is a lossless data compression process (Jones, p. 5, col. 1, Sec. 5, 1st para., disclosing the new technique for compressing the distance fields produces a lossless encoding, indicating the data compression process for compressing the distance fields is a lossless data compression process). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Klingensmith with Jones to compress the distance fields. The suggestion/motivation would have been to provide distance field compression to be both memory and time efficient, as suggested by Jones (see Jones, p. 5, col. 2, 1st para.).
Regarding claim 5, Klingensmith in view of Jones and Schpok discloses the method of claim 1, in which the data compression process is a lossy data compression process (Jones, p. 2, col. 2, Sec. 2.2, 1st para.- p. 3, col. 1, 1st para., disclosing lossy data compression for distance field to situations where distance values at, or around, the surface are more important during geometry processing). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Klingensmith with Jones to compress the distance fields using lossy process. The suggestion/motivation would have been to provide distance field compression in situations where distance values at, or around, the surface are more important during geometry processing, as suggested by Jones (see Jones, p. 3, col. 1, 1st para.).

Regarding claim 6, Klingensmith in view of Jones and Schpok discloses the method of claim 1, in which the step of generating the initial representation comprises generating one of a point cloud representation and a voxel representation of the three-dimensional environment (Klingensmith, p. 3, col. 1, Sec. I., 3rd para., disclosing scanning the scene around the building to generate a 3D scan, FIG. 1, showing scanning an entire office building and reconstructed apartment scene at a voxel resolution of 2cm, indicating the 3D scan can correspond to an initial representation of a three-dimensional environment using the voxel data as a voxel representation of the three-dimensional environment). 

Regarding claim 9, Klingensmith in view of Jones and Schpok discloses the method of claim 1, comprising storing and/or transmitting the data-compressed DF representation (Jones, p. 3, col. 2, Sec. 3.2, 1st para., disclosing calculating the distance for the current voxel (d0), p. 4, col. 2, 1st para., disclosing the algorithm CompressDistance that stores distance d0, indicating the compressed distance field as the data-compressed DF representation after performing the algorithm CompressDistance has been stored). 
 
Regarding claim 11, Klingensmith in view of Jones and Schpok discloses the method of claim 1, in which the DF representation is a signed distance field, SDF, representation, having a sign associated with each distance value indicating whether the associated distance value represents a distance from an interior or an exterior location with respect to a nearest surface (Klingensmith, p. 5, col. 2, Sec. B, 1st para., disclosing modeling the world as a volumetric signed distance field, for any point in the world, the distance value in the distance field is the distance to the nearest surface, signed positive if the point is outside of obstacles and negative otherwise, thus the zero isocontour encodes the surfaces of the scene, indicating . 

Regarding claim 14, it recites similar limitations of claim 1 but in a non-transitory, machine readable storage medium form. The rationale of claim 1 rejection is applied to reject claim 14. In addition, Klingensmith discloses a non-transitory, machine readable storage medium (Klingensmith, p. 4, co1. 1, 4th para., disclosing storing the TSDF in terms of memory efficiency, and CHISEL is able to produce 3D reconstructions of scenes onboard a mobile device).

Regarding claim 15, it recites similar limitations of claim 1 but in an apparatus form. The rationale of claim 1 rejection is applied to reject claim 15. In addition, Klingensmith in view of Jones discloses a processor, a distance field representation generator, and a data compressor (Klingensmith, p. 4, co1. 1, 4th para., disclosing storing the TSDF in terms of memory efficiency, and CHISEL is able to produce 3D reconstructions of scenes onboard a mobile device, Jones, p. 4, col. 2, last para. – p. 5, 1st para., disclosing the compression algorithm can run on a P4 2.5GHz).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith in view of Jones and Schpok as applied to claim 3 above, and further in view of US Patent Publication No. 2017/0147624 A1 to Burger et al.
 claim 4, Klingensmith in view of Jones and Schpok discloses the method of claim 3. However, Klingensmith or Jones and Schpok does not expressly disclose in which the data compression process is a Lempel-Ziv-Markov chain algorithm data compression process. 
On the other hand, Burger discloses the data compression process is a Lempel-Ziv-Markov chain algorithm data compression process (Burger, Abstract, disclosing performing a Lepel-Ziv-Markov chain algorithm (LZMA) compression on source data, para. [0049], disclosing using LZMA algorithms to compress any type of data). 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Klingensmith in view of Jones and Schpok with Burger to use a Lepel-Ziv-Markov chain algorithm to compress the data. The suggestion/motivation would have been to provide very might compression quality, as suggested by Burger (see Burger, para. [0019]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith in view of Jones and Schpok as applied to claim 6 above, and further in view of US Patent Publication No. 2019/0156206 A1 to Graham et al.
Regarding claim 7, Klingensmith in view of Jones and Schpok discloses the method of claim 6, in which: the initial representation is a voxel representation (Klingensmith, p. 3, col. 1, Sec. I., 3rd para., disclosing scanning the scene around the building to generate a 3D scan, FIG. 1, showing scanning an entire office building and reconstructed apartment scene at a voxel resolution of 2cm);  the step of generating the initial representation comprises capturing two or more images of the three-dimensional environment (CHISEL, Klingensmith, p. 3, col. 1, Sec. rd para., disclosing scanning the scene around the building to generate a 3D scan, p. 5, Fig. 2, showing input including 60 Hz image, 6 Hz depth, and 30 Hz image, indicating two or more images of the scene as the three-dimensional environment are captured).
However, Klingensmith or Jones and Schpok does not expressly disclose generating a precursor point cloud representation from the captured images;  and generating the voxel representation from the precursor point cloud representation. 
On the other hand, Graham discloses generating a precursor point cloud representation from the captured images (Graham, para. [0119], disclosing the RGB-D images are turned into a 3D point-cloud using the depth information);  and generating the voxel representation from the precursor point cloud representation (Graham, para. [0119], disclosing voxelizing the point cloud by forming voxels based on features vectors of the point contained within). 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Klingensmith in view of Jones and Schpok with Graham to generate voxel representation from the point cloud. The suggestion/motivation would have been to analyze spatio-temporal data more efficiently for challenging problem of part segmentation in 3D point clouds of objects, as suggested by Graham (see Graham, paras. [0007]-[0008]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klingensmith, Jones, and Schpok and Graham as applied to claim 7 above, and further in view of US Patent Publication No. 2019/0163958 A1 to Li et al.
 claim 8, the combination of Klingensmith, Jones, and Schpok and Graham discloses the method of claim 7, in which the step of generating the voxel representation from the precursor point cloud representation comprises detecting a point cloud density in each of a plurality of volume elements each corresponding to a voxel (Graham, para. [0100], disclosing the number of points per voxel may be measured to voxelize the point cloud, indicating the number of points per voxel can correspond to the point cloud density in each of the voxels as a plurality of volume elements each corresponding to a voxel). However, Klingensmith, Jones, Schpok or Graham does not expressly disclose assigning display properties to the corresponding voxels in response to the detected point cloud densities. 
On the other hand, Li discloses detecting a point cloud density in each of a plurality of volume elements each corresponding to a voxel (Li, para. [0039], disclosing using determine a number of 3-D points in each of the voxel grids and using the number to analyze or downsample the point cloud, indicating determining the number of 3-D points in each of the voxel grids can correspond to detecting a point clouds density in each of a plurality of volume elements each corresponding to a voxel); and assigning display properties to the corresponding voxels in response to the detected point cloud densities (Li, para. [0039], disclosing the point cloud can be updated or downsampled by removing the point in the third voxel grid because the number of 3-D points in this grid does not exceed the threshold value, indicating removing the points in the voxel grid can correspond to assigning display properties (not visible) to the corresponding voxels in response to the number of points in the voxel grid corresponding to the detected point cloud densities).
.
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingensmith and Schpok in view of Jones as applied to claim 1 above, and further in view of US Patent Publication No. 2018/0357814 A1 to Bohn et al.
Regarding claim 10, Klingensmith in view of Jones and Schpok discloses the method of claim 1. However Klingensmith or Jones and Schpok does not expressly disclose decompressing the data-compressed DF representation;  and rendering one or more images for display in dependence upon the decompressed DF representation. 
On the other hand, Bohn discloses decompressing the data-compressed DF representation (Bohn, para. [0078], disclosing decompressing the encoded distance using a reverse operation of the employed compression function);  and rendering one or more images for display in dependence upon the decompressed DF representation (Bohn, para. [0040], disclosing a 2D image representing a three-dimensional volume through rendering is displayed, para. [0078], disclosing representations of distance within the volumetric dataset may be compressed, and decompressing the encoded distance using a reverse operation of the employed compression function, para. [0081], disclosing processing all of the sample positions along the viewing ray, para. [0082], disclosing generating the 2D image based on the volumetric . 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Klingensmith in view of Jones and Schpok with Bohn to render decompressed DF representation. The suggestion/motivation would have been to skip empty space during rendering, as suggested by Bohn (see Bohn, para. [0008]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Klingensmith, Jones, and Schpok and Bohn as applied to claim 10 above, and further in view of US Patent Publication No. 2017/0015057 A1 to Stevens et al.
Regarding claim 12, the combination of Klingensmith, Jones, and Schpok and Bohn discloses the method of claim 10. However, Klingensmith, Jones, Schpok or Bohn does not expressly disclose displaying the one or more images using a head-mountable display. 
On the other hand, Stevens discloses displaying the one or more images using a head-mountable display (Stevens, para. [0094], disclosing converting the entire scene into one single mesh, para. [0095], disclosing 3D video for virtual reality head-mounted displays can also be rendered, enabling applications in which 3D models are generated in a virtual environment by a user using a head-mounted display, para. [0096], disclosing the creation of the distance field . 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify the combination of Klingensmith, Jones, and Schpok and Bohn with Stevens to display rendered images on a head-mountable display. The suggestion/motivation would have been to allow the 3D models to be generated in a virtual environment by a user using a head-mounted display and then printed in real life, as suggested by Stevens (see Stevens, para. [0095]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611